Order entered April 30, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00026-CV

          RICHARD GEHRKE AND PACIFIC COMPANIES, INC., Appellants

                                               V.

                   MERRITT HAWKINS & ASSOCIATES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-09562

                                           ORDER
       Before the Court is appellee’s April 3, 2019 unopposed motion for consideration of

supplemental in camera record. Appellee explains that, pursuant to the parties’ “Agreed

Protective Order,” the parties filed certain confidential documents with the trial court

electronically with redactions, but submitted copies of those documents to the trial judge and

each other without redaction. The copies submitted to the trial judge no longer exist, and

appellee seeks to have filed via hand delivery an “in camera supplemental record” containing

those documents.

       We GRANT the motion to the extent we ORDER the parties deliver a copy of the

confidential documents to the trial court clerk for inclusion in a supplemental clerk’s record no

later than May 9, 2019. See Tex. R. App. P. 34.5(e). The supplemental clerk’s record shall be
filed no later than May 14, 2019 and shall be filed under seal. As appellee references the “in

camera supplemental record” in its response brief, we further ORDER appellee to file an

amended brief with citations to the supplemental clerk’s record within ten days of the filing of

the record. Appellants’ reply brief, which is currently due May 23, 2019, shall be filed within

ten days of the filing of appellee’s amended brief.

       We DIRECT the Clerk of the Court to send a copy of this order to Dallas County District

Clerk Felicia Pitre and the parties.




                                                      /s/   BILL WHITEHILL
                                                            JUSTICE